Case 1:20-cv-01922-MJD-SEB Document 37 Filed 12/29/20 Page 1 of 2 PageID #: 136



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

CAMERON MEYERS,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 1:20-cv-01922-MJD-SEB
                                                        )
WAL-MART STORES EAST, LP,                               )
HARBORTOWN INDUSTRIES, INC.,                            )
                                                        )
                               Defendants.              )


                                                ORDER


        The parties previously consented to the exercise of jurisdiction by the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. [Dkts. 11 & 13.] Parties added to a

case after the original litigants have filed a consent under § 636(c) must also agree to the submission

of the case to the Magistrate Judge; if they do not, then the case must be returned to a District Judge.

Williams v. Gen. Elec. Capital Auto Lease, Inc., 159 F.3d 266, 268 (7th Cir. 1998). Therefore, on or

before January 12, 2021, the parties are to file a Notice, Consent, and Reference of a Civil Action

to Magistrate Judge, if such consent is agreed to by all parties. 1 If such consent is not filed, then this

action shall be returned to District Judge Sarah Evans Barker.

        SO ORDERED.


        Dated: 29 DEC 2020




1
 A form Notice, Consent, and Reference of a Civil Action to Magistrate Judge may be found on the
Court's website at http://www.insd.uscourts.gov/forms/consent-magistrate-judge.
Case 1:20-cv-01922-MJD-SEB Document 37 Filed 12/29/20 Page 2 of 2 PageID #: 137




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court's ECF system.
